 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KENNETH WAYNE MILLS,                              No. 2: 16-cv-2766 JAM KJN P
11                       Petitioner,
12            v.                                        ORDER
13    CALIFORNIA MEDICAL FACILITY, et
      al.,
14
                         Respondents.
15

16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On June 29, 2017, the court dismissed this action based on

19   petitioner’s failure to exhaust state court remedies. (ECF No. 18.) On September 24, 2019, the

20   court denied petitioner’s August 8, 2019 motion to reopen this action. (ECF No. 20.)

21          On October 30, 2019, the Ninth Circuit Court of Appeals remanded this action to this

22   court for the limited purpose of granting or denying a certificate of appealability regarding the

23   September 24, 2019 order denying petitioner’s motion to reopen this action. (ECF No. 27.)

24          A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has

25   made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). For

26   the reasons stated in the May 3, 2017 findings and recommendations recommending that this

27   action be dismissed based on petitioner’s failure to exhaust state court remedies, a certificate of

28   appealability should not issue in this action.
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 3           2253.
 4        2. The Clerk of the Court is directed to serve this order on the Ninth Circuit Court of
 5           Appeals.
 6
     DATED: November 14, 2019
 7
                                                /s/ John A. Mendez____________              _____
 8

 9                                              UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
